764 N.W.2d 270 (2009)
Judy SLAUGHTER, Plaintiff-Appellee,
v.
BLARNEY CASTLE OIL COMPANY, d/b/a EZ Mart, Defendant-Appellant.
Docket No. 137794. COA No. 283266.
Supreme Court of Michigan.
April 29, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the November 6, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.